DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 01/19/22 (“Amend.”), in which: claims 1-10 are amended and the rejection of the claims are traversed.  Claims 1-10 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of wherein each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point thereof is concurrent with an end point of a pulse of said one of the switching signals that occurs immediately after an end point of the respective pulse of the synchronization control signal.  However, Fig. 2 only illustrates a pulse of image refresh signal (Draw_update) matching the above limitations in relation to switching signals, SW3.  Fig. 2 and the specification do not illustrate/describe each pulse concurrent with a one of the switching signals that occurs immediately after the end point of the respective pulse of the synchronization control signal, but only to one switching signal, SW3 (SW1 and SW2 are excluded).

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities:  The last paragraph of latest amendment recites “...a starting point thereof...”.  It is not explicitly clear, if the limitation is referring to the image refresh signal or the synchronization control signal. Appropriate correction is required.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2005/0231449 to Miyagawa discloses a display device with a scan start signal, but does not teach all the limitations of the independent claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD M DICKE/Primary Examiner, Art Unit 2693